OPTION AGREEMENT THIS OPTION AGREEMENT (the “Agreement”) is made as of the 8th day of December, 2011 (the “Effective Date”) by and among Terence Bernard Wise (the “Option Holder”), and the persons designated as Shareholders on the signature pages hereto (each a “Shareholder” and collectively the “Shareholders”). WHEREAS, the Shareholders are selling, in the aggregate, 1,076,808 shares of Common Stock of Forward Industries, Inc., a New York corporation (the “Company”) to the Option Holder pursuant to a Stock Purchase Agreement of even date herewith (the “SPA”)(such shares being herein referred to as the “Primary Shares”) and a representation letter of even date herewith from Option Holder to the Shareholders (the “Acknowledgment“); and WHEREAS, the Shareholders wish to grant the Option Holder a Call Option (capitalized terms are defined in Section 1 below) to purchase an additional 506,733 shares of the Company’s Common Stock (the “Option Shares”); and WHEREAS, the Option Holder wishes to convey to the Shareholders a Put Option to sell the Option Shares to the Option Holder. NOW, THEREFORE, the Option Holder and the Shareholders agree as follows: 1.
